Citation Nr: 0944804	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-03 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for skin cancers and actinic keratosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for collapsed lumbar vertebrae with limited range of motion, 
prior to November 6, 2008.

3.  Entitlement to a rating in excess of 20 percent for 
collapsed lumbar vertebrae with limited range of motion, 
effective November 6, 2008.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1978 to 
December 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated March 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that higher ratings are warranted for 
both his skin disorder and his lumbar spine disability.  

The Board notes that additional evidence that is pertinent to 
the Veteran's claim (a private medical record dated October 
2009 and photographs of the Veteran's skin) was associated 
with the record after the RO issued the most recent 
supplemental statement of the case (SSOC) in August 2009.  
This additional evidence does not appear to be duplicative of 
previously submitted evidence.  Additionally, this evidence 
was not discussed in the statement of the case (SOC), 
supplemental statements of the case (SSOC), nor in the VA 
exmaiantions.  

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of an SSOC unless 
this procedural right is waived.  Such waiver must be in 
writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  See 
38 C.F.R. § 20.1304(c) (2007).  In this appeal, the RO has 
not considered the newly-submitted evidence, and the Veteran 
has specifically requested that the RO consider the newly-
submitting evidence, and hence has not waived his right to 
preliminary review by the RO.  Thus, a remand for RO 
consideration of the additional evidence, in the first 
instance, is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the Veteran for the 
disabilities at issue at VA and non-VA 
medical facilities should be obtained and 
made part of the record.

2. The RO should readjudicate the 
Veteran's claims for an increased rating 
for a skin condition and for an increased 
rating for a collapsed lumbar vertebra 
with limited range of motion in light of 
all pertinent medical evidence (to 
particularly include that received after 
the August 2009 SSOC) and legal authority.

3.  If the benefits sought remains denied, 
the RO must furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims files are returned to 
the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


